To the certified question based on an assignment of error in the instant case, identical with that submitted to the Supreme Court in Davis v. State, 66 Ga. App. 107 (16 S.E.2d 913), when the Supreme Court answered the question as appears in Davis v. State, supra, the Supreme Court answered as follows: "This certified question submitted by the Court of Appeals is identical with that submitted at the same time, to wit, in Davis v. State, 192 Ga. 648 (16 S.E.2d 428), and is controlled by the decision in that case. The question is accordingly answered in the negative." Therefore the assignment of error covered by the certified question in the instant case, as to whether the court had jurisdiction to sentence the defendant at a term of court subsequent to that at which he had been tried and convicted, under the circumstances *Page 108 
indicated by the question and answer, is controlled by the ruling of the Supreme Court above quoted. The remaining assignments of error are without merit. The court did not err in imposing sentence.
Judgment affirmed. Broyles, C. J., and MacIntyre, J.,concur.
      DECIDED OCTOBER 14, 1941. REHEARING DENIED OCTOBER 24, 1941.